11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Ex parte Brady Bradford Helm,                  * From the 106th District
                                                Court of Gaines County,
                                                Trial Court No. 11-06-16247.

No. 11-12-00077-CV                             * September 5, 2013

                                              * Memorandum Opinion by McCall, J.
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)

    This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, the trial
court’s expunction order is reversed, and judgment is rendered denying the
expunction of records related to the possession of marihuana offense and arrest.
The costs incurred by reason of this appeal are taxed against Brady Bradford Helm.